Opinion by
Green, C.:
Elizabeth S. Callahan owned lot 14, in block 22, in Junction City, Geary county. On the 9th day of July, 1884, she deeded a one undivided half interest in the property to her husband, who was to assume and pay a mortgage upon the premises for $350. It was expressly stipulated in the deed that the grantee reserved the right to hold and occupy the property during her natural life as a home, and at her death the undivided half interest should go to the heirs of her body. The husband and wife continued to occupy the premises as a homestead until the death of the *152latter, which occurred on the 2d day of February, 1886. Each had children by a former wife and husband, but there was no issue of their marriage. The husband had three minor children, who lived with him and his wife. The latter had three married daughters, neither of whom resided upon the premises. Upon the death of the wife, the husband was appointed her administrator, and applied for and obtained from the probate court an order to sell her interest in the premises to pay the debts of the deceased. He then resigned as administrator, and C. H. Ward was appointed administrator de bonis non, and was proceeding under the order of the probate court to sell the undivided interest in the property, when he was temporarily enjoined by the judge of the district court, in an action commenced by the husband on the 29th day of September, 1887. This injunction action was finally tried before the district court on. the 4th day of April, 1888, when the injunction was made perpetual. There was no motion made for a new trial or exceptions taken to this judgment. On the 5th day of January, 1889, the plaintiff in error filed a motion in the district court to set aside this judgment, for the reason that such judgment was void; that the district court had no jurisdiction over the subject-matter of the action. This motion was overruled by the court on the 3d day of April, 1889, and the plaintiff in error brings the case here upon this'jurisdictional question.
The judgment of the district court must be affirmed. The court had jurisdiction of the parties as well as the subject-matter of the action. If, as the plaintiff claimed, the property was a homestead, the probate court had no jurisdiction over it, and had no power to order it sold to pay the debts of the deceased. Injunction is the proper remedy to prevent the sale of property which the law exempts as a homestead The jurisdictional question, both of the probate and district courts, is made to depend upon the question of homestead exemption. The defendant in error filed his petition for an injunction; the plaintiff in error answered. This question of the homestead exemption was thus fairly raised and passed upon by the dis*153trict court. No exceptions were taken and the judgment became a finality, and cannot now be challenged.
It is claimed by the plaintiffs in error that the district court had no authority to interfere with the lawful orders of the probate court, and for that reason the judgment of the district court was void, and should have been set aside. The difficulty with the position of counsel is, that the district court must necessarily have found that the property in question was a homestead, and this finding and judgment left the probate court without jurisdiction • and the proceedings had in the latter court for the sale of the premises were therefore void. “ Courts of equity freely extend relief for the purpose of preventing an enforced sale under execution of premises in the actual occupancy of the debtor as a homestead, and which are protected from levy and sale under the homestead exemption statutes of the state.” (10 Am. & Eng. Encyc. of Law, 809, and authorities there cited.)
The judgment of the district court should be affirmed.
By the Court: It is so ordered.
All the Justices concurring.